I114th CONGRESS2d SessionH. R. 5967IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2016Mr. Kinzinger of Illinois introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend chapter 301 of title 49, United States Code, to improve access to motor vehicle information, and for other purposes. 
1.Improved access to motor vehicle information 
(a)AmendmentSubchapter II of chapter 301 of title 49, United States Code, is amended by inserting after section 30117 the following new section:  30117A.Motor vehicle information made available to owners and potential purchasers (a)Motor vehicle informationThe Secretary of Transportation may require that each manufacturer of a motor vehicle provide the following information, with regard to a specific vehicle identification number: 
(1)Each original equipment manufacturer (OEM) part name included within such vehicle, a description of each such part, each part number (including any superceded and successor OEM part number), any other part identification number and distinguishing marking of each such part, and the software of each such part (if applicable). (2)Build sheet information.  
(3)Additional information as determined by the Secretary. (b)Information made available to owners and potential purchasers (1)Website accessEach manufacturer of a motor vehicle shall provide access to the information described under subsection (a), in a standardized format, through a website to the owner of the motor vehicle and any potential purchaser of the motor vehicle (and to any designated agent of any such owner or potential purchaser). The website shall also be searchable electronically with batch access to the information described under subsection (a), in a standardized format. 
(2)ComplianceThe Secretary shall determine and ensure compliance with this paragraph. . (b)Technical and conforming amendmentThe table of chapters for chapter 301 of title 49, United States Code, is amended by inserting after the item relating to section 30117 the following new item: 
 
 
30117A. Motor vehicle information made available to purchaser.. 
(c)ApplicabilityThe amendment made by subsection (a) shall take effect with regard to any motor vehicle sold on or after November 1, 2000. (d)Effective dateThis Act, and the amendments made by this Act, shall take effect 90 days after the date of enactment of this Act.  
